102 Mich. App. 690 (1981)
302 N.W.2d 282
HUXTABLE
v.
BOARD OF TRUSTEES OF THE CHARTER TOWNSHIP OF MERIDIAN
Docket Nos. 48979, 48984.
Michigan Court of Appeals.
Decided January 6, 1981.
Michael J. Hluchaniuk, for plaintiff.
Foster, Swift, Collins & Coey, P.C. (by David VanderHaagen and William K. Fahey), for defendant Board of Trustees of the Charter Township of Meridian.
Lester N. Turner, P.C., for intervening defendants George Eyde and Louis Eyde.
Before: M.J. KELLY, P.J., and ALLEN and C.L. HORN,[*] JJ.
ALLEN, J.
In this appeal we are asked to decide whether the right of referendum set forth in the Township Rural Zoning Act, MCL 125.271 et seq.; MSA 5.2963(1) et seq., applies to charter townships. The question raised is of first impression. On December 7, 1979, the circuit court for Ingham County answered the question in the affirmative. Defendant Board of Trustees appeals of right. We affirm.
Defendant Board of Trustees (Board) is the governing body of the Charter Township of Meridian. Plaintiffs are residents and landowners in Meridian Township. On March 20, 1979, the Board amended the township's zoning ordinance by rezoning a parcel of land owned by Eyde Construction *693 Company from "rural residential" (net effective density of 1 unit per acre) to "single family low density" (net effective density of 2.6 units per acre). Within 30 days of the amendment, plaintiffs submitted petitions containing the signatures of 1,500 residents requesting a referendum on the zoning amendment. The petitions represented more than eight percent of the number of township residents voting for governor in the last gubernatorial election.
The Board denied the request by resolution on May 1, 1979, and on September 19, 1979, plaintiffs filed suit requesting declaratory and injunctive relief to compel the Board to schedule a referendum. After intervening defendants' motion to intervene was granted, both plaintiffs and the Board moved for summary judgment. On December 7, 1979, the trial court in a written opinion and order granted plaintiffs' motion for summary judgment. On May 20, 1980, the zoning amendment was disapproved by township voters, 2,762 votes to 884 votes.
In Stadle v Battle Creek Twp, 346 Mich 64; 77 NW2d 329 (1956), the Court held that the Township Rural Zoning Act gave the right of referendum for zoning ordinance amendments. Defendant contends that Stadle has no application because Meridian Township is not a general law township but is instead a charter township. It is defendant's contention that in general law townships all legislative power, unless expressly delegated, is retained by the inhabitants, MCL 41.2, 41.4; MSA 5.2, 5.4, but that in charter townships, all legislative authority is vested in the township board. We do not quarrel with defendant's statement that there are differences in the powers of the boards of general law and charter townships, but disagree *694 that it follows that the Township Rural Zoning Act does not apply to charter townships.
Townships are provided with zoning powers by the Township Rural Zoning Act. The preamble to that act, as amended, provides in part:
"AN ACT to provide for the establishment in townships of zoning districts within which the proper use of land and natural resources may be encouraged or regulated by ordinance * * *." (Emphasis supplied.)
The preamble refers to "townships" and does not distinguish between charter law townships and those existing pursuant to general law. Likewise, § 1 of the act permits the enactment of a zoning ordinance by the township board of an "organized township". MCL 125.271; MSA 5.2963(1). Organized townships exist pursuant to Const 1963, art 7, § 17. Neither the act nor the Constitution distinguishes between charter and general law townships. The primary rule of statutory construction is that the Legislature is presumed to have intended the plain meaning of the words used by it. Florentine Ristorante, Inc v Grandville, 88 Mich App 614, 619; 278 NW2d 694 (1979). The word "township" standing alone carries no intrinsic distinction between charter and general law townships and should be considered to include both within its plain meaning. Thus, we conclude that the Township Rural Zoning Act applies to charter townships as well as general law townships.
Nothing in the statute authorizing the incorporation of charter townships[1] excludes charter townships from the referendum provisions of the Township Rural Zoning Act. Section 1 of the Charter Township Act gives to a charter township and its *695 officers the powers of a general law township. That section grants,
"except as otherwise provided in this act, all the powers, privileges, immunities and liabilities possessed by townships, their inhabitants, and by the officers of the townships by law * * *." (Emphasis supplied.)
Section 5 of the statute confers broader powers. It reads:
"Except as otherwise provided in this act, all legislative authority and powers of each charter township shall be exercised and determined by a township board * * *." (Emphasis supplied.)
We do not read § 5 as conferring powers exclusive of the provisions of the Township Rural Zoning Act, a statute which by its terms applied to all townships and which was in existence some four years before passage of the Charter Township Act.[2]
Calling this Court's attention to decisions which hold that charter townships possess powers similar to incorporated cities and villages[3] and to the fact that, during legislative consideration of the most recent amendment to the Charter Township Act, a legislative analysis of the proposed bill, HB 4030, referred to charter townships as "proto-cities",[4] and further directing our attention to the fact that a city zoning ordinance which does not contain a referendum provision is not subject to a referendum, defendant concludes that, likewise, a charter *696 township ordinance containing no referendum provision is not subject to referendum. We are not persuaded. Zoning powers for townships, cities, villages and counties are spelled out in separate statutes. MCL 125.271 et seq.; MSA 5.2963(1) et seq. (townships), MCL 125.581 et seq.; MSA 5.2931 et seq. (cities and villages), MCL 125.201 et seq.; MSA 5.2961(1) et seq. (counties). The provisions of the various acts differ substantially. For example, the statute pertaining to zoning by cities contains no referendum provision.
A special statute relating to particular issues and questions must prevail over a more general statute. Mayor of Port Huron v City Treasurer of Port Huron, 328 Mich 99; 43 NW2d 77 (1950). Furthermore, the preamble to the city zoning act, supra, limits the statute:
"AN ACT to provide for the establishment in cities and villages of districts or zones within which the use of land * * * may be regulated by ordinance." (Emphasis supplied.)
Nor are we persuaded that Stadle has been overruled by West v Portage, 392 Mich 458; 221 NW2d 303 (1974). That decision dealt with the referendum provisions of the home rule act, MCL 117.4i(6); MSA 5.2082(6), and is in no way applicable to townships. For the foregoing reasons, the judgment of the trial court is affirmed.
No costs, a public question being involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  1947 PA 359, MCL 42.1 et seq.; MSA 5.46(1) et seq., effective October 11, 1947.
[2]  The Township Rural Zoning Act, supra, 1943 PA 184, was effective July 30, 1943.
[3]  Warren Twp v Municipal Finance Comm, 341 Mich 607, 619; 67 NW2d 788 (1954), Renne v Waterford Twp, 73 Mich App 685, 690; 252 NW2d 842 (1977). See also § 15, Charter Township Act, MCL 42.15; MSA 5.46(15).
[4]  House Legislative Analysis Section, Analysis of HB 4030, March 3, 1977.